Case: 2:14-cv-02646-JLG-EPD Doc #: 131 Filed: 08/25/20 Page: 1 of 2 PAGEID #: 4434




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 OHIO COAL ASSOCIATION, et al.,               :     Case No.: 2:14-cv-2646
                                              :
        and                                   :     Related Case No.: 2:15-cv-448
                                              :
 MURRAY ENERGY                                :     JUDGE JAMES L. GRAHAM
 CORPORATION, et al.,                         :
                                              :     MAGISTRATE JUDGE ELIZABETH P.
                       Plaintiffs,            :     DEAVERS
 v.                                           :
                                              :
 EUGENE SCALIA, SECRETARY OF                  :     NOTICE OF WITHDRAWAL OF CO-
 LABOR, and                                   :     COUNSEL
 THE MINE SAFETY AND HEALTH                   :
 ADMINISTRATION,                              :
                                              :
                       Defendants.            :



       Pursuant to Local Civil Rule 83.4(d), please take notice that Kari E. D’Ottavio hereby

withdraws her appearance as counsel of record for Defendants in this matter. Co-counsel Lisa

Marcus will remain as counsel of record for Defendants.


Dated: August 25, 2020                             Respectfully submitted,

                                                   ETHAN P. DAVIS
                                                   Acting Assistant Attorney General

                                                   BRAD P. ROSENBERG
                                                   Assistant Director, Federal Programs Branch

                                                   s/ Kari E. D’Ottavio
                                                   KARI E. D’OTTAVIO
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, D.C. 20005

                                              1
Case: 2:14-cv-02646-JLG-EPD Doc #: 131 Filed: 08/25/20 Page: 2 of 2 PAGEID #: 4435




                                            Tel: (202) 305-0568
                                            Email: kari.e.d’ottavio@usdoj.gov

                                            s/ Lisa Zeidner Marcus
                                            LISA ZEIDNER MARCUS
                                            Senior Counsel
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            700 Grant St., Suite 4000
                                            Pittsburgh, PA 15217
                                            Tel: (202) 514-3336
                                            Email: lisa.marcus@usdoj.gov

                                            Counsel for Defendants




                                        2
